on    1/21/2015         2:43:48      PM



                                                                                     OFFICE                 OF   STAN              STANART                                              FILED IN
                                                                               COUNTY               CLERK,       HARRIS                COUNTY,              TEXAS                14th COURT OF APPEALS
                                                                                                CIVIL       COURTS          DEPARTMENT                                              HOUSTON, TEXAS
                                                                                                                                                                                 1/21/2015 2:47:02 PM
    January           21,        2015
                                                                                                                                                                                 CHRISTOPHER A. PRINE
                                                                                                                                                                                          Clerk
             Court          of Appeals
    301      Fannin
    Houston,             Texas          77002LETTER




                                                                                                                 OF     ASSIGNMENT


                 Court Docket Number: 978206
    Trial        Court        Number:             Four        (4)


            1·
          y e.
      ELITE              COLLISION                       CENTER,               ET      AL.                            VS.         CC        AUTO          BROKERS,                     INC.

      APPELLANT(S)                                                                                                                APPELLEE(S)


    Judge:           ROBERTA                     LLOYD
I

      Appellant(s)                                                                                                                Appellee(s)             Attorney:
      Michael               R.                    N o. 24025414                                                                   Marc               Wojciechowski,                    N o. 2184460
      1330         Pos       Oak        Boulevard               Suite      2550                                                   17447         Kuykendahl                     Road,    Suite     200
      Houston,               Texas         77056                                                                                  Houston,             Texas           77379
      Phone:             (713)          864-6401                                                                                  Phone:         (281)          999-7774

                    (713)          877-8669                                                                                       Fax:       (281)       999-1955




    Elite        Collision           Center,           ET     AL.,      appellant,          filed   a            of Appeal             on                       16,     2015              the   Final   Judgment        that   was
    signed         on    December                 15,       2014.


    Motion           to for        New         Trial                 January         16,    2015


    The      Clerk’s             Record         is due        to your       office         on   or before                        14,   2015.




    /S/Joshua            Alegria
    Joshua          Alegria
    Deputy           Clerk
    P.O.      Box        1525
    Houston,             TX        77251-1525
    (713)        755-64211>.o.




                                                                                                     1525   I               TX                     I    (713)         755-6421


                                                                                                                                                                                                        1    1




                                                                                                                                                                                                                               1
                                                                                                                          FILED
                                                                                                          1/16/20159:50:43 PM
                                                                                                                  Stan
                                                                                                                 County
                                                                                                                      County


                                                   No. 978206

CC AUTOBROKERS,INC.                                §            IN THE                   ATLAw
                                                   §
vs.                                                §            NUMBERFOUR (4)
                                                   §
                                                   §            HARRIS             TEXAS



        Notice is hereby given that the Defendant, Elite Collision             et al,        from the Final
Judgment signed December 15, 2014, the order overruling Defendant’s Motion for Directed Verdict

(and the overruling of those motions by operation of law previously),              all adverse interlocutory

rulings that merged into the judgment.

        The Final Judgment and all orders were signed in Cause No. 978206; CC Auto Brokers, Inc.

vs. Elite Collision Center, et al; In The County            At Law Number Four (4) of Harris

Texas. The appeal will be to the                       ofAppealsRespectfully

                                                                         submitted,

                                                          THE             LAW FIRM

                                                          By:     /s/
                                                                MICHAEL R. HARRIS
                                                                State Bar No. 24025414
                                                          1330 Post Oak Blvd., Suite 2550
                                                          Houston, Texas 77056
                                                          Telephone No. 713-864-6401
                                                          Facsimile No. 713-877-8669

                                                          ATTORNEY FOR DEFENDANT

                                   CERTIFICATE OF SERVICE

       A true copy of Defendant’s Notice of Appeal was served on Friday, January 16, 2015, by
hand delivery,          mail, return receipt requested, and/or fax, and/or email to the following
counsel ofrecord Marc Wojciechowski, Wojciechowski & Associates, P.C. 17447 Kuykendahl
Road, Suite 200 Spring, Texas 77379./s/Michel


                                                                          Harris

                                                   l




                                                                                                                  2
           "CLOSED"
                                            CauseNo. 978206
                INC.,AND
 C.C.AUTOBROKERS,                                    §           INTHECOUNTYCOURT
 MICHELLE L. GAY                                     §
                                                                 ATLAWNO.
 v.                                                  §
 STERLING                    INVESTMENTS,            §           HARRIS COUNTY, TEXAS
 INC.
                                          FINAL
       On the lst day of December, 2014, the Court called the above               and            lawsuit

to trial. Plaintiff, C.C. Auto Brokers, Inc. appeared by and through its attorney of record and

announced ready for trial. Defendant, Sterling Interests Investments, Inc. appeared by and through

its attomey of record and announced ready for trial. On 2nd day of December, 2014, the Court

impaneled and swore in a            of six (6)           persons. The parties in the above entitled and

numbered lawsuit presented to the jury live testimony, exhibits, and arguments of counsel. As of

the 3rd day of December, 2014, all parties rested and closed. The Court then submitted the case to

thejury by way of written questions,                and instructions. Thejury made findings that were

received by the Court, were filed, and entered on the record. Thejury’s findings are accepted by the

Court in their totality and are incorporated herein by reference.

       C.C. Auto Brokers, Inc. moved forjudgment on the                answers to Question 1 (liability),

Question 3 (damages) and Question 5 (attorney fees).

       It is therefore   Ordered,     Adjudged,   and Decreed that Plaintiff C.C. Auto Brokers, Inc.

have and recover from Defendant Sterling Interests Investments, Inc. actual damages found by the

jury in answer to Question 1 in the amount of




                                                                                                            3
       It is further Ordered, Adjudged,        Decreed that           C.C. Auto            Inc. have

and recover                          Interests Investments, Inc. attorneys fees found by the jury in

answer to Question 5 in the amount of $22,500.00.

       It is further Ordered, Adjudged, and Decreed that Plaintiff C.C. Auto Brokers, Inc. have

and recover from Defendant Sterling Interests Investments, Inc. prejudgement interest calculated as

simpleinterest,not compounded,at the rate of 5% per annumin the amountof $859.59.

       It is further Ordered, Adjudged, and Decreed that all cost of court in the amount of

$99.00 are hereby taxed against the Defendant Sterling Interests Investments, Inc., and awarded to

Plaintiff C.C. Auto Brokers, Inc.

        It is further Ordered, Adjudged, and Decreed that Plaintiff C.C. Auto Brokers, Inc. have

and recover from Defendant Sterling Interests Investments, Inc. post judgement interest at the rate

of 5% per          compounded annually on the judgement amount of $27,289.48              the date of

this judgement until this judgement is satisfied.

        It is further Ordered, Adjudged,             Decreed that Defendant Sterling Interests

Investments, Inc. take nothing from Plaintiff C.C. Auto Brokers, Inc. in the above entitled and

numbered lawsuit.

        It is further Ordered, Adjudged, and Decreed that execution shall issue on this judgment

and all writs and processes for the enforcement and collection of this judgment and/or court cost

 shall issue as necessary.

        This judgment is intended to, and does, fully and        dispose of all parties and all claims

         in the above entitled and numbered lawsuit as of the time of entry of this judgment. This

judgment is final and appealable.2




                                                                                                         4
        All other relief not expressly granted herein is hereby denied.

        Signedthis          dayof                            2014.



                                                         a                Lloyd
                                              JUDGEPRESIDING

Approvedas to                            and RenditionRequested:




Mac                  ski
State
       . No. |44600
Chris Paugh
StateBarNo. 24041664
17447 Kuykendahl Road, Suite 200
Spring, Texas 77379
Telephone: 28 1-999-7774
Facsimile: 281-999-1955
Email:
ATTORNEYSFORPLAINTIFF,
C.C. AUTO BROKERS, INC.



Approved      to Form Only:

    HARRISLAW


MichaelR. Harris
StateBarNo. 24025412
1330 Post Oak Blvd., Suite 2550
Houston, Texas 77056
Telephone: 713-864-6401
Facsimile:713—877—8669
Email:
ATTORNEY FOR
STERLING INTERESTS INVESTMENTS, INC.3




                                                                                  5